Citation Nr: 1639994	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  11-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran has claimed entitlement to service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

In March 2014, the Board remanded the claim for additional development.  The case now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The preponderance of the evidence shows that an acquired psychiatric disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) sets out the duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The Board concludes that VA's duty to notify was satisfied by a letter in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the Veteran's lay evidence, service treatment records, and identified post-service treatment records from VA have been obtained.  Pursuant to the March 2014 remand directives, all VA treatment records dated from December 2010 to the present have been obtained, including those of the Veteran's PTSD counselor.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  The Board thus finds that the agency of original jurisdiction (AOJ) substantially complied with the March 2014 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Further the Veteran was afforded VA examinations in September 2010 and January 2011.  The Board finds that these examinations are adequate in order to evaluate the Veteran's claimed psychiatric disabilities, as they include clinical evaluations of the Veteran, thorough reviews of the claims file, and medical opinions containing clear conclusions with supporting data and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau; Layno.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board finds that the preponderance of the evidence shows that the Veteran does not have PTSD and that his psychiatric disability was not incurred in service.  

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

The Veteran's service treatment records are silent for any psychological symptoms, treatment or diagnoses.  The Veteran's April 1970 Report of Medical Examination completed upon his service separation revealed no psychological symptoms.  Further during the Veteran's April 1970 Report of Medical History, the Veteran specifically denied trouble sleeping, nightmares, depression, excessive worry, and nervous trouble. 

The claims file contains copious treatment records dating from March 2004 to the present, many of them relevant to psychiatric treatment.  These records indicate that the Veteran's psychiatric symptoms, including anxiety, depressed mood, alcohol abuse, irritability and exaggerated startle response, were related to post-service traumas to include train accidents while working for the railroad (including accidents involving children and a decapitated woman as well as an accident where the Veteran was hit and injured), ongoing pain and complications from his accident as well as other psychosocial stressors such as financial strain as a result of not only his medical bills but those of his family members as well as growing health concerns.  There is no mention of any specific military stressor in any of these records.  

VA treatment records dated in March 2004, October 2004, October 2005, March 2007, October 2007, and March 2013 show negative screens for PTSD.  

The VA treatment records also reflect that the Veteran sought counseling and therapy for his psychological symptoms which the Veteran believed to be due to PTSD.  The Veteran reported trouble sleeping, stress because of family and health concerns, anxiety, and irritability.  The Veteran reported that he experienced traumatic events such as serving in Vietnam and witnessing and becoming a victim of train accidents once he returned from service.  The Veteran reported that upon his return from Vietnam he abused alcohol, but that he had quit drinking.  VA treatment records reflect that while the Veteran suffered from PTSD symptoms, the examiners diagnosed the Veteran with adjustment disorder mixed, and ruled out PTSD as a diagnosis.  VA treatment notes from December 2010, January, February and November 2011 note the Veteran's symptoms but determine that the Veteran's reported stressors (service in Vietnam) do not meet the Criterion A for a PTSD diagnosis. 

The September 2010 and January 2011 VA examiner, after thorough reviews of the entire claims file and examinations of the Veteran, opined that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD.  The examiner found that the Veteran was unable to provide or recall any particular traumatic event from service.  Further, the examiner found that while the Veteran reported that he experienced general fear of possible harm while in Vietnam, such was common among Veterans who served in a combat zone, and that the Veteran's description of this was not described in a way to meet the DSM-IV Criterion A.  The Veteran did experience an exaggerated startle response, irritability, and screaming in his sleep, but he was unable to describe any particular stressor that could be associated with these symptoms.  Further, the examiner observed there was no evidence of any psychiatric symptoms while in service, and there were several post-military traumas (to include train accidents involving children and a decapitated woman), which the Veteran failed to report to the examiner, but which the examiner considered to be the psychosocial stressors producing the symptoms of the Veteran's diagnosed Adjustment disorder.  

The Board therefore finds this examiner's opinion to be probative, given the expertise of the examiner and the thoroughness of the reports and analysis.

Notably VA treatment notes from March, April and May 2011 suggest PTSD was still being considered as potentially the appropriate diagnosis to account for the Veteran's symptom presentation, but later records in May 2011 show the Veteran was considered below the threshold for a PTSD diagnosis.  Thereafter, while the Veteran may refer to his mental health care as his PTSD treatment, and this particular characterization is recorded by those taking the Veteran's history, the records do not in fact show PTSD to be his diagnosis.  Because the VA examiner did not find PTSD, and the treatment records in the entirety fail to show PTSD to be considered the Veteran's psychiatric diagnosis, the greater weight of the evidence is against the conclusion the Veteran has PTSD.  Accordingly, service connection for this particular psychiatric disability is not warranted.  

To the extent the Veteran contends he has PTSD, he is not shown to be a medical professional nor have the medical training necessary to make such a diagnosis.  "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d.1348, 1353 (Fed. Cir. 2014).  Therefore, his conclusion in this regard is not probative evidence.  


Other Psychiatric Diagnosis

The record shows that the Veteran has a current diagnosis of Adjustment Disorder with anxious mood.  However, the preponderance of the evidence shows that this diagnosis is not related to service.

The Veteran does not contend, nor does the evidence indicate, that his adjustment disorder was present in service.  The Veteran did not contend that any psychiatric symptoms may be related to service until June 2010, more than forty years after separation. 

The September 2010 and January 2011 VA examiner, after a very thorough review of the entire claims file and examinations of the Veteran, opined that the Veteran's adjustment disorder is less likely than not related to service, noting there is no evidence of this diagnosis during service nor any psychiatric symptoms during service.  Rather, it was current psychosocial stressors to which the Veteran's symptoms of Adjustment disorder were related.  There is no competent medical opinion evidence supporting a connection between the Veteran's adjustment disorder and service.

The Veteran has contended on his own behalf that his current psychiatric disorder resulted from in-service stressors.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson; Jandreau.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, causation of psychiatric disability falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  Based upon the nature of the condition involved, the amount of time that elapsed after service before it manifested, and the other possible causes for the symptoms observed by the Veteran (e.g.,traumas post service and other psychosocial stressors), the issue of whether his specific condition was caused by his specific service is too complex to be within the common knowledge of a non-expert such as the Veteran.  While the Veteran is competent to describe his symptoms, the Board accords his statements regarding the etiology of his adjustment disorder no probative value, as he is not competent to opine on such a complex medical matter.  The Board accords greater probative weight to the VA examiner's opinion that no causal relationship with service exists. 

The Board thus finds that the preponderance of the evidence is against the claim for service connection for psychiatric disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


